 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   GABRIEL ECKARD,

 9                              Plaintiff,                 Case No. C18-1258-RSM-JPD

10          v.                                             ORDER DIRECTING SERVICE OF
                                                           AMENDED CIVIL RIGHTS
11   DAVID WALTERS, et al.,                                COMPLAINT

12                              Defendants.

13

14          Plaintiff is proceeding pro se and in forma pauperis in this 42 U.S.C. § 1983 civil rights

15   action. Plaintiff is currently confined at the Snohomish County Jail, but at the time of the events

16   giving rise to this lawsuit, he was confined at the Monroe Correctional Complex in the Special

17   Offenders Unit (“MCC-SOU”). The defendants are MCC-SOU employees.

18          On September 28, 2018, the Court issued an order declining to serve plaintiff’s complaint

19   and granting him leave to file an amended complaint by October 29, 2018. (Dkt. 10.) The Court

20   explained that all of plaintiff’s claims were deficient except for his Fourth and Eighth

21   Amendment claims against Lieutenant David Walters, Sergeant Breeann Caraway, and Sergeant

22   Myron Ayala, and his Eighth Amendment claim against Sergeant Scott Simon. The Court

23   notified plaintiff that if he did nothing by the October 29, 2018 deadline, the Court would deem


     ORDER DIRECTING SERVICE OF
     AMENDED CIVIL RIGHTS COMPLAINT
     -1
 1   his deficient claims to have been voluntarily dismissed and would order service of his remaining

 2   claims. The Court also informed plaintiff that he could file an amended complaint.

 3          On November 9, 2018, the Clerk’s office received an amended complaint that realleged

 4   plaintiff’s Fourth and Eighth Amendment claims against Lieutenant Walters, Sergeant Caraway,

 5   and Sergeant Ayala, and his Eighth Amendment claim against Sergeant Simon. Dkt. 12. The

 6   amended complaint, however, was not entered on the docket until the afternoon of November 13,

 7   2018. See id. On the morning of November 13, 2018, the Court entered an order voluntarily

 8   dismissing plaintiff’s deficient claims and directing service of the original complaint. Dkt. 11.

 9   Subsequently, defendants waived service and filed an answer to the original complaint. See

10   Dkts. 13-16, 18-19, 21, 22.

11          It recently came to the Court’s attention that defendants were never served with

12   plaintiff’s amended complaint. Accordingly, the Court finds and ORDERS:

13          (1)     Service by Clerk

14          The Clerk is directed to send the following to Lieutenant David Walters, Sergeant

15   Breeann Caraway, Sergeant Myron Ayala, and Sergeant Scott Simon, all of whom are MCC-

16   SOU employees, by e-mail: a copy of plaintiff’s amended complaint, Dkt. 12, a copy of this

17   Order, a copy of the notice of lawsuit and request for waiver of service of summons, and a

18   waiver of service of summons.

19          (2)     Response Required

20          Defendant(s) shall have thirty (30) days within which to return the enclosed waiver of

21   service of summons. A defendant who timely returns the signed waiver shall have sixty (60)

22   days after the date designated on the notice of lawsuit to file and serve an answer to the

23   complaint or a motion permitted under Rule 12 of the Federal Rules of Civil Procedure.


     ORDER DIRECTING SERVICE OF
     AMENDED CIVIL RIGHTS COMPLAINT
     -2
 1           A defendant who fails to timely return the signed waiver will be personally served with a

 2   summons and complaint, and may be required to pay the full costs of such service, pursuant to

 3   Rule 4(d)(2) of the Federal Rules of Civil Procedure. A defendant who has been personally

 4   served shall file an answer or motion permitted under Rule 12 within thirty (30) days after

 5   service.

 6           (3)    Filing and Service by Parties, Generally

 7           All attorneys admitted to practice before this Court are required to file documents

 8   electronically via the Court’s CM/ECF system. Counsel are directed to the Court’s website,

 9   www.wawd.uscourts.gov, for a detailed description of the requirements for filing via CM/ECF.

10   All non-attorneys, such as pro se parties and/or prisoners, may continue to file a paper original

11   with the Clerk. All filings, whether filed electronically or in traditional paper format, must

12   indicate in the upper right hand corner the name of the magistrate judge to whom the document

13   is directed.

14           For any party filing electronically, when the total of all pages of a filing exceeds fifty

15   (50) pages in length, a paper copy of the document (with tabs or other organizing aids as

16   necessary) shall be delivered to the Clerk’s Office for chambers. The chambers copy must be

17   clearly marked with the words “Courtesy Copy of Electronic Filing for Chambers.”

18           Any document filed with the Court must be accompanied by proof that it has been served

19   upon all parties that have entered a notice of appearance in the underlying matter.

20           (4)    Motions, Generally

21           Any request for court action shall be set forth in a motion, properly filed and served.

22   Pursuant to LCR 7(b), any argument being offered in support of a motion shall be submitted as a

23   part of the motion itself and not in a separate document. The motion shall include in its caption


     ORDER DIRECTING SERVICE OF
     AMENDED CIVIL RIGHTS COMPLAINT
     -3
 1   (immediately below the title of the motion) a designation of the date the motion is to be noted for

 2   consideration upon the Court’s motion calendar.

 3          Stipulated and agreed motions, motions to file over-length motions or briefs, motions for

 4   reconsideration, joint submissions pursuant to the option procedure established in LCR 37(a)(2),

 5   motions for default, requests for the clerk to enter default judgment, and motions for the court to

 6   enter default judgment where the opposing party has not appeared shall be noted for

 7   consideration on the day they are filed. See LCR 7(d)(1). All other non-dispositive motions

 8   shall be noted for consideration no earlier than the third Friday following filing and service of the

 9   motion. See LCR 7(d)(3). All dispositive motions shall be noted for consideration no earlier

10   than the fourth Friday following filing and service of the motion. Id.

11          For electronic filers, all briefs and affidavits in opposition to either a dispositive or non-

12   dispositive motion shall be filed and served not later than 11:59 p.m. on the Monday

13   immediately preceding the date designated for consideration of the motion. If a party (i.e. a pro

14   se litigant and/or prisoner) files a paper original, that opposition must be received in the Clerk’s

15   office by 4:30 p.m. on the Monday preceding the date of consideration.

16          The party making the motion may file and serve, not later than 11:59 p.m. (if filing

17   electronically) or 4:30 p.m. (if filing a paper original with the Clerk’s office) on the date

18   designated for consideration of the motion, a reply to the opposing party’s briefs and affidavits.

19          (5)     Motions to Dismiss and Motions for Summary Judgment

20          Parties filing motions to dismiss pursuant to Rule 12 of the Federal Rules of Civil

21   Procedure and motions for summary judgment pursuant to Rule 56 of the Federal Rules of Civil

22   Procedure should acquaint themselves with those rules. As noted above, these motions shall be

23


     ORDER DIRECTING SERVICE OF
     AMENDED CIVIL RIGHTS COMPLAINT
     -4
 1   noted for consideration no earlier than the fourth Friday following filing and service of the

 2   motion.

 3          Defendants filing motions to dismiss or motions for summary judge are advised that they

 4   MUST serve Rand and Wyatt notices concurrently with motions to dismiss and motions for

 5   summary judgment so that pro se prisoner plaintiffs will have fair, timely and adequate notice of

 6   what is required of them in order to oppose those motions. Woods v. Carey, 684 F.3d 934, 941

 7   (9th Cir. 2012). The Ninth Circuit has set forth model language for such notices:

 8              A motion for summary judgment under Rule 56 of the Federal Rules of
                Civil Procedure will, if granted, end your case.
 9
                Rule 56 tells you what you must do in order to oppose a motion for summary
10              judgment. Generally, summary judgment must be granted when there is no
                genuine issue of material fact – that is, if there is no real dispute about any
11              fact that would affect the result of your case, the party who asked for
                summary judgment is entitled to judgment as a matter of law, which will
12              end your case. When a party you are suing makes a motion for summary
                judgment that is properly supported by declarations (or other sworn
13              testimony), you cannot simply rely on what your complaint says. Instead,
                you must set out specific facts in declarations, depositions, answers to
14              interrogatories, or authenticated documents, as provided in Rule 56(e),
                that contradict the facts shown in the defendant’s declarations and
15              documents and show that there is a genuine issue of material fact for
                trial. If you do not submit your own evidence in opposition, summary
16              judgment, if appropriate, may be entered against you. If summary
                judgment is granted, your case will be dismissed and there will be no
17              trial.

18   Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (emphasis added); see Wyatt v. Terhune, 315

19   F.3d 1108, 1120 n.14 (9th Cir. 2003) (extending the fair notice requirement to motions to dismiss

20   for failure to exhaust administrative remedies).

21          Defendants who fail to file and serve the required Rand and Wyatt notices on plaintiff

22   may have their motion stricken from the Court’s calendar with leave to re-file.

23


     ORDER DIRECTING SERVICE OF
     AMENDED CIVIL RIGHTS COMPLAINT
     -5
 1          (6)     Direct Communications with District Judge or Magistrate Judge

 2          No direct communication is to take place with the District Judge or Magistrate Judge with

 3   regard to this case. All relevant information and papers are to be directed to the Clerk.

 4          (7)     The Clerk is directed to send a copy of this Order to plaintiff.

 5          Dated this 24th day of January, 2019.



                                                    A
 6

 7
                                                    JAMES P. DONOHUE
 8                                                  United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER DIRECTING SERVICE OF
     AMENDED CIVIL RIGHTS COMPLAINT
     -6
